Citation Nr: 1409162	
Decision Date: 03/04/14    Archive Date: 03/12/14

DOCKET NO.  11-01 691	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to a disability rating in excess of 20 percent for a lumbosacral strain with early degenerative joint disease (DJD).  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

L. Willis, Associate Counsel 






INTRODUCTION

The Veteran served on active duty in the Air Force from March 1976 to March 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

In November 2013, the Board remanded the claim in order to provide the Veteran with notice of a videoconference hearing, as the previous notice was sent to the wrong address.  In December 2013, proper notice was sent to the Veteran regarding his videoconference hearing scheduled for February 2014.  However, the Veteran did not appear for the hearing and did not provide a reason for his failure to appear.  Thus, his request for a hearing before the Board is considered withdrawn.  

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in the Virtual VA and Veterans Benefits Management System (VBMS) systems to ensure consideration of the totality of the evidence.


FINDING OF FACT

For the entire appeal period, the Veteran's lumbar spine disability has been manifested by pain, flare ups, subjective complaints of radiating pain in the lower extremities, forward flexion of 60 degrees and a combined range of motion of the thoracolumbar spine of 210 degrees, but without ankylosis, objective neurologic abnormalities or periods of doctor prescribed bed rest.  






CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for lumbosacral strain with early DJD have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.10, 4.14, 4.40, 4.45, 4.71a, Diagnostic Codes 5237, 5242, 5243 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a).  The notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; (3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

Here, a VCAA letter was sent to the Veteran in February 2010.  The letter identified the evidence necessary to substantiate an increased rating claim and the relative duties of VA and the claimant to obtain evidence.  The letter also explained how disability ratings and effective dates are assigned for all grants of increased rating claims.

In regard to the duty to assist, the Veteran was afforded a VA examination in February 2010.  The examiner reviewed the case file, examined the Veteran and considered the Veteran's statements prior to rendering an opinion.  Therefore, the Board finds that the examinations were adequate for adjudication purposes.  The Veteran's VA outpatient treatment records have been associated with the Veteran's virtual claims folder. The Veteran has not identified any outstanding records that have not been obtained.  Thus, the Board concludes that VA has made every reasonable effort to obtain all records relevant to the Veteran's claim. 

For the foregoing reasons, the Board finds that VA has satisfied its duties to notify and assist the Veteran.  Accordingly, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159 and that the Veteran will not be prejudiced as a result of the Board's adjudication of his claim.

II.  Rating Criteria 

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).  The degrees of disability specified are considered adequate to compensate for a loss of working time proportionate to the severity of the disability.  38 C.F.R. § 4.1 (2013).

Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In order to evaluate the level of disability and any changes in severity, it is necessary to consider the complete medical history of a veteran's disability.  Schafarth v. Derwinski, 1 Vet. App. 589, 594 (1991).  Staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

III.  Increased Rating for Lumbosacral Strain with Early DJD

The Veteran's lumbar spine disability has been evaluated as 20 percent disabling under the general rating formula for disease and injuries of the spine.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243.

The general rating formula is as follows:

With or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease:

Unfavorable ankylosis of the entire spine ............................100

Unfavorable ankylosis of the entire thoracolumbar spine......50

Forward flexion of the thoracolumbar spine 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine.............................40

Forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.................20

Normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees and left and right lateral rotation are 0 to 30 degrees.  The normal combined range of motion for the thoracolumbar spine is 240 degrees.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2013).  

Intervertebral disc syndrome (IVDS) is evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under § 4.25.  The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes warrants a maximum 60 percent rating when rating based on incapacitating episodes, and such is assigned when there are incapacitating episodes having a total duration of at least six weeks during the past 12 months.  A 40 percent rating is assigned for incapacitating episodes having a total duration of at least four weeks, but less than six weeks during the past 12 months.  Note 1 provides that for the purposes of evaluations under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  "Chronic orthopedic and neurological manifestations" means orthopedic and neurologic signs and symptoms resulting from intervertebral disc syndrome that are present constantly, or nearly so.  38 C.F.R. § 4.71a, Diagnostic Code 5243.

It should also be noted that when evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. 
§ 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination.

The Veteran was afforded a VA examination in February 2010 where the examiner noted forward flexion to 90 degrees, with pain at 60 degrees; extension to 20 degrees, with pain at 10 degrees; right lateral bending to 20 degrees; left lateral bending to 30 degrees; right lateral rotation to 20 degrees; and left lateral rotation to 30 degrees for a combined range of motion of 210 degrees.  The examiner noted subjective factors of pain, stiffness, spasms, decreased motion, fatigue, paresthesia, weakness, and urinary urgency.  The objective factor noted was decreased range of motion with pain.  

VA outpatient treatment records dating from September 2009 to February 2012 indicate that the Veteran was treated for back pain on several occasions.  In October 2009, he complained of sharp back pain and pain that had radiated down his left leg for the previous 18 months.  He indicated that he had a fall in September 2009 due to severe back pains.  He underwent an x-ray examination which revealed an impression of levoscoliosis and mild narrowing of the L5-S1 disk space and facet hypertrophy L4 through S1.  A December 2009 VA letter stated that a request from the Veteran's physician for a back brace was being processed.  A February 2010 outpatient treatment note indicated that the Veteran's pain was localized mostly in L5 to LS1 region.  It further noted pain that traveled to his left upper buttocks and hip.  The Veteran reported a constant dull ache with occasional stabbing pain.  He stated that the constant pain was made worse with long durations of sitting or standing. 

A March 2010 VA outpatient record indicated that the Veteran was treated with a left lumbar facet injection.  In May 2010, the Veteran was referred for therapeutic pool treatment of his back pain.  The treatment professional noted reduced trunk range of motion and increased pain and discomfort through lumbar ranges of motion.  Specific lumbar ranges of motion were not noted.  In July 2010, records indicate that the Veteran was discharged from the therapeutic pool treatment due to non-attendance.  

Upon careful review of the evidence of record, the Board finds that the Veteran is not entitled to a rating in excess of 20 percent for his low back disability.  The evidence of record, including the competent lay statements provided by the Veteran, does not show forward flexion of thoracolumbar spine to be 30 degrees or less or favorable ankylosis of the spine to warrant a rating in excess of 20 percent.  The evidence of record clearly shows that the Veteran's lumbar spine disability is manifested by forward flexion 90 degrees, with pain at 60 degrees.  

The Board has further considered whether factors including functional impairment and pain as addressed under 38 C.F.R. §§ 4.40 and 4.45 would warrant higher ratings.  See DeLuca, 8 Vet. App. at 202.  However, higher ratings in excess of 20 percent for the Veteran's lumbosacral strain are not warranted with consideration of these provisions.  The Veteran's complaints of discomfort and pain have been considered and have been taken into account in the assignment of the 20 percent evaluation.  Indeed, the Veteran's current limitations of motion more closely resemble a 10 percent rating.  Although the Veteran has pain on motion, he has not had a significant decrease in range of motion with repetitive testing.  While pain has been the primary problem experienced by the Veteran, the available medical evidence does not suggest that loss of function due to pain, weakness, etc. equate to limitation of flexion to 30 degrees or less.  As stated above, the Veteran's overall symptoms throughout the appeal period have remained relatively consistent, and most reflective of a 20 percent disability rating.  

Further, the Board finds that the competent and probative evidence of record does not indicate neurologic impairment sufficient to warrant a separate disability rating.  
The February 2010 VA examiner conducted neurological testing of the lumbar and sacral spine and noted no sensory deficits from L1 to L5 and no sensory deficits of S1.  No lumbosacral motor weakness was noted.  The right lower extremity reflexes revealed knee jerk 1+ and ankle jerk 1+.  The left lower extremity reflexes revealed knee jerk 1+ and ankle jerk 1+.  The lower extremities showed no signs of pathologic reflexes.  The examination revealed no signs of lumbar intervertebral disc syndrome or permanent nerve root involvement.  Abnormal cutaneous reflexes were noted, but described as normal.

The Board also notes that following the Veteran's March 2010 left lumbar facet injection, there was an outpatient list of potential problems associated with the Veteran's post-injection recovery which included "potential for injury [related to] neuromuscular/sensory impairment."  However, there is no further notation as to whether the Veteran was tested for specific neurologic impairments.  The list also included "potential alteration in urinary elimination [related to] neuromuscular dysfunction, fluid imbalance, bedrest, obstruction in drainage system."  There is no further evidence as to any neurologic testing related to this notation; the Veteran has not complained of any bladder impairment and the Veteran was not ordered to bedrest following the injection procedure.  

Although the Veteran is competent to provide evidence as to the symptoms he experiences -which include pain radiating down his left leg and pain that traveled up to his left upper buttocks and hip - the persuasive evidence in this case demonstrates no neurological deficiencies.  

Accordingly, a disability evaluation in excess of 20 percent for the Veteran's lumbosacral strain with early DJD is denied.  See 38 C.F.R. § 4.71a, Diagnostic Code 5237 (2013).  

V.  Extraschedular Consideration  

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to referral for consideration of an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the Veteran's service-connected lumbosacral strain with early DJD.  Specifically, the Veteran's service-connected lumbosacral strain with early DJD is manifested by signs and symptoms of pain and lack of endurance which impairs his ability to stand, sit, and walk for long periods.  These signs and symptoms, and their resulting impairment, are contemplated by the rating schedule.  The diagnostic codes in the rating schedule corresponding to disabilities of the spine provide disability ratings on the basis of limitation of motion.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (providing ratings on the basis of ankylosis and limited flexion).  For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40; Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011).  The rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37.  In summary, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss.

Given the variety of ways in which the rating schedule contemplates functional loss for musculoskeletal disabilities, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture, which is manifested by impairment in standing and walking for long periods and pain with certain activities.  In short, there is nothing exceptional or unusual about the spinal disability because the rating criteria reasonably describe his disability level and symptomatology.  Thun, 22 Vet. App. at 115.

VI.  Total Disability Rating

Lastly, a request for a total disability rating based on individual unemployability due to service-connected disability (TDIU), whether expressly raised by a claimant or reasonably raised by the record, is an attempt to obtain an appropriate rating for disability or disabilities, and is part of a claim for increased compensation.  There must be cogent evidence of unemployability in the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009) (citing Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009)).  However, the holding of Rice is inapplicable here because the evidence of record does not illustrate that the Veteran's service-connected lumbosacral strain prevents him from obtaining and/or maintaining gainful employment; nor has the Veteran so contended.  At this point, therefore, there is no cogent evidence of unemployability and the issue of entitlement to a TDIU need not be addressed further.





ORDER

A disability rating in excess of 20 percent for lumbosacral strain with early DJD is denied.



____________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


